DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/27/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
As to the amended claims received on 1/27/21, and the subsequent examiners amendment (see below), the previous rejections are withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Julie Richardson on 2/19/21.

The claims have been amended, and only the amended claims are listed below.  The remaining claims are as previously presented.  The listing of amended claims are as follows:

1.	(Currently Amended) A device for processing one or more single molecules in fluid for analysis, comprising:
wherein ,  
wherein the substrate further comprises a plurality of nanochannels, wherein the narrow end of each nanofunnel of the plurality of nanofunnels merges into an adjacently positioned associated one nanochannel of the plurality of nanochannels, and
 wherein each of the plurality of nanofunnels has opposing sidewalls that face each other across the width, wherein each of the plurality of nanofunnels has an open upper surface in the substrate and a closed bottom surface between the sidewalls, and wherein the device further comprises a cover over the primary surface of the substrate to enclose the open upper surfaces of the plurality of nanofunnels to thereby provide a sealed nanofluidic device.


2.	(Currently Amended) The device of Claim 1, wherein the length of the nanofunnels extend along a plane of a primary surface of the substrate and the depth extends in a direction that is into the plane of the primary surface of the substrate, 

15. (Canceled).

17. (Canceled). 

18. (Currently Amended) A device for processing single molecules in fluid, comprising:
a planar substrate providing a plurality of nanofunnels, wherein each nanofunnel has a wide end and a narrow end and a length and varies in depth and width along the length, wherein the substrate has a width dimension in a direction corresponding to the width or length of each nanofunnel, wherein the plurality of nanofunnels are spaced apart from each other 
a plurality of nanochannels provided by the planar substrate, wherein the narrow end of each nanofunnel of the plurality of nanofunnels merges at an upstream or downstream location into an adjacently positioned associated one nanochannel of the plurality of nanochannels; and
at least one microchannel that is also provided by the planar substrate, wherein the wide end of one or more nanofunnels of the plurality of nanofunnels merges into the at least one microchannel, and wherein the microchannel is sized and configured so that one or more single molecule in fluid is unconfined within the microchannel residing proximate the wide end of one or more of nanofunnels of the plurality of nanofunnels; and 
a cover coupled to the planar substrate over an open upper surface of the nanofunnels of the planar substrate to define a fluidic chip.

19. (Canceled). 

21. (Currently Amended) A system for processing single molecules in fluid, comprising:
a fluidic chip comprising a planar substrate and a cover coupled to the planar substrate; and
a control circuit and a fluid transport system in communication with the nanofluidic chip,
 wherein the planar substrate comprises:
	a plurality of nanofunnels, wherein each nanofunnel has a wide end and a narrow end and a length and varies in depth and width along the length, wherein the substrate has a width dimension in a direction corresponding to the width or length of each nanofunnel, wherein the plurality of nanofunnels are spaced apart from each other about the width dimension of the substrate, and wherein the length of the nanofunnels extend along a plane of a primary surface of the planar substrate and the depth extends in a direction that is into the plane of the primary surface of the substrate; 
a plurality of nanochannels, wherein the narrow end of each nanofunnel of the plurality of nanofunnels merges at an upstream or downstream location into an adjacently positioned associated one nanochannel of the plurality of nanochannels; and
at least one microchannel, wherein the wide end of one or more nanofunnels of the plurality of nanofunnels merges into the at least one microchannel, and wherein the microchannel is sized and configured so that one or more single molecule in fluid is 
wherein the cover resides over or under the primary surface of the planar substrate, 
wherein the control circuit and fluid transport system are configured to selectively transport one or more single molecule in a fluid into and/or through one or more of the plurality of nanofunnels, and wherein the control circuit is configured to direct the fluid transport system to trap a respective molecule or molecules in one or more of the plurality of nanofunnels.



Allowable Subject Matter
Claims 1-14, 16, 18, 20, 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a device for processing single molecules in fluid for analysis, with: a nanofluidic chip having a substrate with a plurality of nanofunnels with each nanofunnel having a wide end and a narrow end and a length and varies in depth and width along the length, where the substrate provides at least one microchannel with the wide end of one or more nanofunnel of the plurality of nanofunnels merging into the at least one microchannel, where the at least one microchannel is sized and configured so that one or more single molecules in fluid is unconfined within the at least one microchannel, where the substrate further comprises a plurality of nanochannels, where the narrow end of each nanofunnel of the plurality of nanofunnels merges into an adjacently positioned associated one nanochannel of the plurality of nanochannels, and where each of the plurality of nanofunnels has opposing sidewalls that face each other across the width, where each of the plurality of nanofunnels has an open upper surface in the substrate and a closed bottom surface between the sidewalls, and where the device further has a cover over the primary surface of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798